While I fully agree that the lower court erred in not recognizing the father's right of visitation, I do not think that we should either fix the minimum number of visits to be allowed each month or declare that the father be permitted to see the child during periods of illness. In ruling thus, the court has limited the discretion of the trial judge before the judge has had an opportunity to hear the evidence and, by requiring him to permit visitation to the child during illness, has perhaps unwittingly entered an order which might not redound to the welfare of the child.
I respectfully concur in the decree. *Page 928